United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL,
Columbus, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1579
Issued: November 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 15, 2015 appellant filed a timely appeal from the May 6, 2015 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence following OWCP’s May 6, 2015 decision. However, as
OWCP did not consider this evidence in reaching a final decision, the Board may not consider it for the first time on
appeal. See 20 C.F.R. § 501.2(c)(1); Joseph F. McHale, 45 ECAB 669 (1994).

FACTUAL HISTORY
On April 24, 2013 appellant, then a 30-year-old border patrol officer, filed a traumatic
injury claim (Form CA-1), alleging that on April 11, 2013 while participating in training drills
which included running and doing lunges, she twisted her left knee. Appellant’s supervisor did
not dispute the factual elements of her claim. The employing establishment did not indicate that
appellant stopped work at that time.
In a statement dated July 11, 2014, appellant indicated that she was injured in 2013 while
attending the employing establishment’s basic training at the Federal Law Enforcement Training
Center (FLETC). She was treated by an orthopedist on April 24, 2014 and was placed on light
duty and prescribed physical therapy. Appellant reported being pregnant. She submitted
employing establishment health unit notes dated April 12 and 23, 2013 prepared by a physician
assistant, who treated her for left knee pain. Appellant reported doing lunges and jumping jacks
while training and injuring her left knee. The physician assistant diagnosed left knee pain,
possible meniscal involvement.
Appellant came under the treatment of Dr. Ralph W. Morales, an osteopath and Boardcertified orthopedist, on April 23, 2013, for a left knee injury. She reported twisting her left knee
on April 11, 2013 during physical training exercises at the FLETC. Dr. Morales diagnosed left
knee capsular strain and anterior cruciate ligament tear.
Appellant was treated by Dr. David J. Mansfield, a Board-certified orthopedist, on
July 22 and August 25, 2014, for moderate bilateral knee pain located in the patella femoral area.
She reported sustaining a work-related hyperflexion injury occurring on March 1, 2013.
Dr. Mansfield diagnosed bilateral knee pain and left anterior cruciate ligament tear and
recommended a functional left knee brace for stability. He returned appellant to sedentary lightduty work.
By letter dated August 28, 2014, OWCP advised appellant of the type of factual and
medical evidence needed to establish her claim. It specifically requested that she substantiate the
factual elements of her claim and respond to a questionnaire.
Appellant submitted reports from Dr. Morales dated August 25, 2014, previously of
record. She also submitted a narrative statement providing additional factual information
concerning the incident on April 11, 2013.
In a decision dated November 19, 2014, OWCP denied appellant’s claim finding that the
evidence did not support that the injury or events occurred in the performance of duty.
In an appeal request form dated March 12, 20153 and postmarked March 27, 2015,
appellant requested an oral telephone hearing before an OWCP hearing representative. She also
submitted additional evidence.
3

The Board notes that appellant indicated March 12, 2014 as the date of her oral hearing request. However, as
the appeal request form reflected that it was attached to the November 19, 2014 OWCP decision, the Board
concludes that appellant meant March 12, 2015.

2

In a decision dated May 6, 2015, OWCP denied appellant’s request for an oral hearing as
it found that the request was untimely filed. Appellant was informed that her request was denied
as she had not made her request for oral hearing within 30 days of November 19, 2014, and that
the request was further denied because the issues in this case could equally well be addressed by
requesting reconsideration from OWCP and submitting evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that “a claimant for compensation not satisfied
with a decision of the Secretary ... is entitled, on request made within 30 days after the date of
the issuance of the decision, to a hearing on his claim before a representative of the Secretary.”4
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.5 A claimant is entitled to a hearing or review of the
written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carrier’s date marking and before the claimant has requested
reconsideration.6 Although there is no right to a review of the written record or an oral hearing if
not requested within the 30-day time period, OWCP may within its discretionary powers grant or
deny appellant’s request and must exercise its discretion.7
ANALYSIS
Appellant requested a telephone hearing in a request dated March 12, 2015 and
postmarked on March 27, 2015. This was more than 30 days after the November 19, 2014
OWCP decision. Section 8124(b)(1) is unequivocal on the time limitation for requesting a
hearing.8 Because the hearing request was untimely filed, appellant was not entitled to an oral
hearing.
OWCP has the discretionary power to grant an oral hearing when a claimant is not
entitled to one as a matter of right. It exercised this discretion in its May 6, 2015 decision,
finding that appellant’s issue could be addressed by requesting reconsideration and submitting
additional evidence. This basis for denying her request for a hearing is a proper exercise of
OWCP’s authority.9 Accordingly, the Board finds that OWCP properly denied appellant’s
request for an oral hearing.

4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. §§ 10.616, 10.617.

6

Id. at § 10.616(a).

7

Delmont L. Thompson, 51 ECAB 155 (1999); Eddie Franklin, 51 ECAB 223 (1999).

8

William F. Osborne, 46 ECAB 198 (1994).

9

Mary B. Moss, 40 ECAB 640, 647 (1989).

3

On appeal, appellant indicated that her injury was directly related to her job and occurred
while training at FLETC. She referenced additional evidence submitted in support of her claim.
However, as noted, the Board does not have jurisdiction over the merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the May 6, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

